United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY, NAVAL
)
UNDERSEA WARFARE CENTER, Newport, RI, )
Employer
)
__________________________________________ )
M.W., Appellant

Appearances:
David G. Jennings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0394
Issued: April 8, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 29, 2015 appellant, through counsel, filed a timely appeal from a
December 3, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant’s claim is timely pursuant to 5 U.S.C. § 8122(a) of FECA.
On appeal counsel asserts that the claim was timely because the employing establishment
had a hearing conservation program.
FACTUAL HISTORY
On August 4, 2015 appellant, then a 60-year-old retired engineering technician, filed an
occupational disease claim (Form CA-2) for binaural hearing loss. He indicated that he first
1

5 U.S.C. § 8101 et seq.

became aware of the condition and its relationship to employment on June 16, 2009. On the
claim form, the employing establishment noted that appellant retired in December 2011 and
maintained that the claim was untimely because medical reports showed that appellant was
aware of his hearing loss in June 2009.
In letters dated August 13, 2015, OWCP advised appellant of the evidence needed to
support his claim and asked the employing establishment to provide information on noise
exposure.
Appellant provided a description of his job titles from 1971 until his retirement in 2011,
which included work at three employing establishment facilities.
In a statement dated August 20, 2015, Michael Budziszek indicated that he was
appellant’s supervisor from May 11, 2008 until he retired on December 31, 2011. He described
noise exposure at that facility.
The record contains employing establishment audiograms from August 30, 1976 to
November 1, 2002, which were part of a hearing conservation program and a June 16, 2009
audiogram performed at the request of a private physician.
In September 2015 OWCP referred appellant to Dr. Jeffrey Powell, a Board-certified
otolaryngologist, for an otologic examination and audiological evaluation. In a November 24,
2015 report, Dr. Powell noted a history of noise exposure at work, his review of the statement of
accepted facts and medical record, and appellant’s complaint of bilateral hearing loss and
tinnitus. He described physical examination findings and attached an audiogram report dated
November 24, 2015 which, he advised, demonstrated normal-to-moderately severe bilateral
high-frequency noise-induced sensorineural hearing loss, worse on the left. Dr. Powell
diagnosed bilateral high-frequency noise-induced sensorineural hearing loss, and tinnitus
secondary to this hearing loss which was caused by appellant’s federal employment. He related
that he came to this conclusion after his review of the record, questioning, and examining
appellant, including a full audiometric examination.
By decision dated December 3, 2015, OWCP denied appellant’s hearing loss claim as
untimely filed. It identified June 16, 2009 as the date of injury, and noted that he did not file his
claim until August 4, 2015, and the evidence did not support that his immediate superior had
actual knowledge within 30 days of the date of injury.
LEGAL PRECEDENT
An original claim for compensation for disability or death must be filed within three
years after the injury or death.2 A claim filed outside this time frame must be disallowed unless
the immediate superior had actual knowledge of the injury or death within 30 days.3 In a case of
latent disability, the time for filing a claim does not begin to run until the employee has a
compensable disability and is aware or by the exercise of reasonable diligence should have been

2

5 U.S.C. § 8122(a).

3

Id. at § 8122(a)(1).

2

aware of the causal relationship of the compensable disability to his or her employment.4 An
employee with actual or constructive knowledge of his or her employment-related condition,
who continues to be exposed to injurious working conditions, must file a claim within three years
of the date of last exposure to the implicated conditions.5
A positive test result from an employing establishment program of regular audiometric
examination as part of a hearing conservation programs is sufficient to establish knowledge of a
hearing loss so as to put the immediate superior on notice of an on-the-job injury.6
ANALYSIS
The Board finds this case is not in posture for decision.
On the claim form appellant noted that he was aware of his employment-related hearing
loss on August 16, 2009. Based on his reported employment history, appellant’s occupational
noise exposure continued until his retirement on December 31, 2011. After retiring, appellant
did not file an occupational disease claim until August 4, 2015, which was outside three years of
the date of last exposure to the implicated conditions. Under these circumstances, his claim must
be disallowed unless an immediate superior had actual knowledge of the injury or death within
30 days.
In finding there was no evidence that appellant’s immediate superior had actual
knowledge of his injury, OWCP failed to acknowledge that, for more than three decades,
appellant regularly participated in the employing establishment’s hearing conservation program.
The December 3, 2015 decision merely referenced diagnostic tests without acknowledging that
audiograms had been submitted. As described above, the record contains employing
establishment hearing conservation audiograms dated from August 1976 to November 2002. If
any of the conservation program test results were positive, this would suffice for purposes of
establishing that appellant’s immediate superior received notice of an on-the-job injury.7

4

Id. at § 8122(b).

5

See James A. Sheppard, 55 ECAB 515 (2004); Federal (FECA) Procedure Manual, Part 2 -- Claims, Time,
Chapter 2.801.6 (March 1993).
6

Id.

7

OWCP’s procedure manual provides in relevant part:
“If the employing agency gave regular physical examinations which might have detected signs of
illness (for example, regular x-rays or hearing tests), the agency should be asked whether the
results of such tests were positive for illness and whether the employee was notified of the results.
[If the claimant was still exposed to employment hazard on or after September 7, 1974 and the
agency’s testing program disclosed the presence of an illness or impairment, this would constitute
actual knowledge on the part of the agency, and timeliness would be satisfied even if the employee
was not informed…].”
Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.6c (March 1993).

3

Because OWCP failed to address the evidence regarding the employing establishment’s
hearing conservation program, the case shall be remanded for further development.8 After such
further development as deemed necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the December 3, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for
proceedings consistent with this opinion of the Board.
Issued: April 8, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

See. R.G., Docket No. 15-167 (issued February 27, 2015).

4

